DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claims 4 and 10.  Based on a review of Applicant’s disclosure, the structure of the fixing member appears to be a ring-shaped frame disposed about the impregnation member to retain the impregnation member in the cosmetic container.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US2016/0157585) in view of Kang (US2018/0318179) and Gregoire (US2003/0104036).
Regarding claims 1-3, Kang ‘585 discloses a cosmetic container including an impregnation member, the cosmetic container comprising an outer container (10) having an upper portion that is open (see FIG. 4); an outer container lid (20) coupled to one side of the outer container (10; see also FIG. 4 depicting coupling of outer container lid 20 to outer container 10); an inner container (30) mounted inside the outer container (10; see also FIG. 8 depicting inner container 30 being disposed inside an interior of the outer container 10); an impregnation member (40) mounted in the inner container (30) and impregnated with cosmetic material (see paras. [0049-0050]); and an inner container lid (60) hinged with one side of the inner container (30; see also hinge connection between elements 69, 33 and pin 34) to be opened or closed (the pivoting hinged connection at pin 34 and parts 34 and 69 allow for a pivoted opening of lid 60 from inner container 30 in order to access impregnated material 40).  Refer additionally to Figures 4 and 8.  
	Kang ‘585 does not disclose the impregnation member having an intaglio-pattern groove formed on the surface thereof while maintaining an open cell structure and therefore does not disclose wherein the intaglio-pattern groove has a width that is 2.5mm and less than 5.0mm, wherein the intaglio-pattern groove has a depth more than 1.0mm and less than 8.0mm; however, Kang ‘179 teaches improvements for an impregnated makeup cosmetic with a cosmetic container (see Abstract), wherein the impregnated cosmetic (such as the impregnated cosmetic depicted in Figures 1-2) is of an open cell structure (refer to Paragraphs [0016-0017, 0034]) as a preferable porous structure with open cell as to be impregnated with a cosmetic composition (refer to Paragraphs [0016-0017]), wherein the surface impregnation member has recessed 
	The combination of Kang ‘585 and Kang ‘179 does not disclose wherein the intaglio-pattern groove has a width that is 2.5mm and less than 5.0mm, wherein the intaglio-pattern groove has a depth more than 1.0mm and less than 8.0mm; however, 
	Gregoire teaches a cosmetic pad/impregnation member with a plurality of deposition grooves (4) formed on the surface thereof (refer to Figure 2) with a depth (d; refer to Figure 3A) of at least 0.25mm and a width of 1-8mm (the deposition groove, refer to Figure 3A, extends between two peaks, 8, which are illustrated as being positioned at a center of a raised portion; the width/spacing of the raised portions are between 1 and 8mm, refer to Paragraph [0025]; since the groove extends from a midpoint of a first raised portion to a midpoint of an adjacent raised portion, it follows that the groove has a width the same as that of one raised portion, i.e. 1mm – 8mm;  additionally, comparing the width S1 to the depth d in Figure 3A provides the depth being approximately 1/3 that of the width or between 0.33mm to 2.6mm; while figures may not be drawn to scale, they can still be relied upon for teaching a general relationship between components of an invention), which is within the claimed range, thus demonstrating that the claimed ranges are well-known and conventional.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the dimensions of the intaglio pattern groove of the combination of Kang ‘585 and Kang ‘179 to be within the claimed range since Gregoire demonstrates that such values are well-known and conventionally implemented dimensions for such patterns in impregnation members to ensure the desired deposition capacity is provided.  
The combination of Kang ‘585, Kang ‘179, and Gregoire further discloses that the intaglio-pattern groove (refer to Kang ‘179 paragraph [0024] describing the recessed 
The combination of Kang ‘585, Kang ‘179, and Gregoire does not thus far disclose wherein the intaglio-pattern groove has a cross-section formed in an inverted triangle shape while maintaining the open cell structure.  Gregoire further discloses the wherein the intaglio-pattern groove has a cross-section formed in an inverted triangular shape (refer to annotated cross-section below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cosmetic container of the combination of Kang ‘585, Kang ‘179 and Gregoire such that the grooves of the intaglio-pattern have an inverted triangular shape, as taught by Gregoire, since such a modification would have involved a mere change in the shape of a component and it has been held that a change in shape is generally within the level or ordinary skill.

    PNG
    media_image1.png
    66
    451
    media_image1.png
    Greyscale

	The claimed phrase “formed as the surface of the impregnation member is burned by a laser” is being treated as a product by process limitation; that is the grooves of the intaglio pattern are formed/burned/cut by a laser. As set forth in MPEP 
Regarding claims 4 and 10, the combination of Kang ‘585, Kang ‘179 and Gregoire discloses the cosmetic container of claim 2, as applied above.  Kang ‘585 further discloses a fixing member (50) coupled to an upper end of the inner container (30) to prevent the impregnation member (40) from deviating out of the inner container (30) (refer to Paragraph [0050]).
Regarding claims 5 and 11-12, the combination of Kang ‘585, Kang ‘179 and Gregoire discloses the cosmetic container of claims 1-3, as applied above.  The combination further discloses that the intaglio-pattern groove (as taught by para. [0024] of Kang '179 describing the recessed grooved within an impregnation member) is provided in a form of a pattern or a logo on the surface (see para. [0024] of Kang '179 describing a pattern; see also FIG. 2 of Kang '179) of the impregnation member (as initially provided by Kang '585 as impregnation member 40).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US2018/0318179) in view of Gregoire (US2003/0104036).
Regarding claims 1 and 5, Kang teaches a cosmetic container (refer to Paragraphs [0031-0032]) including an impregnation member (refer to Abstract and Figures 1-2), having a surface on which an intaglio-pattern groove is provided in the form of a pattern, 
Gregoire discloses a cosmetic pad/impregnation member with a plurality of deposition grooves (4) formed on the surface thereof (refer to Figure 2) with a depth (d; refer to Figure 2) of at least 0.25mm and a width of 1-8mm (the deposition groove, refer to Figure 3A, extends between two peaks, 8, which are illustrated as being positioned at a center of a raised portion; the width/spacing of the raised portions are between 1 and 8mm, refer to Paragraph [0025]; since the groove extends from a midpoint of a first 
The combination of Kang and Gregoire does not thus far disclose wherein the intaglio-pattern groove has a cross-section formed in an inverted triangle shape while maintaining the open cell structure.  Gregoire further discloses the wherein the intaglio-pattern groove has a cross-section formed in an inverted triangular shape (refer to annotated cross-section below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cosmetic container of the combination of Kang and Gregoire such that the grooves of the intaglio-pattern have an inverted triangular shape, as taught by Gregoire, since such a modification would have involved a mere change in the shape of a 

    PNG
    media_image1.png
    66
    451
    media_image1.png
    Greyscale

The claimed phrase “formed as the surface of the impregnation member is burned by a laser” is being treated as a product by process limitation; that is the grooves of the intaglio pattern are formed/burned/cut by a laser. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, i.e. the resulting grooves the make up the intaglio pattern. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US2018/0318179) in view of Kang (US2016/0157585) and Gregoire (US2003/0104036).
Regarding claims 2-3, and 11-14 Kang ‘179 teaches a cosmetic container (refer to Paragraphs [0031-0032]) including an impregnation member (refer to Abstract and Figures 1-2), having a surface on which an intaglio-pattern groove is provided in the form of a pattern, and formed in form of lines, or in a form of a lattice pattern (refer to Figure 2, which shows different patterns formed on a surface of the impregnation 
Kang ‘179 does not disclose the specific structure of the container and therefore does not disclose the container comprising an outer container lid coupled to the one side an outer container having an upper portion that is open; an outer container lid coupled to one side of the outer container; an inner container mounted inside the outer container; the impregnation member mounted in the inner container and impregnated with cosmetic material; and an inner container lid hinged with one side of the inner container to be open or closed, wherein the impregnation member maintains an open cell structure, wherein the intaglio-pattern groove has a width that is 2.5 mm and less 
Kang ‘585 discloses a cosmetic container including an impregnation member, the cosmetic container comprising an outer container (10) having an upper portion that is open (see FIG. 4); an outer container lid (20) coupled to one side of the outer container (10; see also FIG. 4 depicting coupling of outer container lid 20 to outer container 10); an inner container (30) mounted inside the outer container (10; see also FIG. 8 depicting inner container 30 being disposed inside an interior of the outer container 10); an impregnation member (40) mounted in the inner container (30) and impregnated with cosmetic material (see paras. [0049-0050]); and an inner container lid (60) hinged with one side of the inner container (30; see also hinge connection between elements 69, 33 and pin 34) to be opened or closed (the pivoting hinged connection at pin 34 and parts 34 and 69 allow for a pivoted opening of lid 60 from inner container 30 in order to access impregnated material 40).  Refer additionally to Figures 4 and 8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘179 to comprise a cosmetic container, as claimed, as taught by Kang ‘585, since such a modification provides the advantage of ensuring that the impregnated cosmetic member is protected when not in use and additionally prevents the cosmetic therein from drying out.  The combination of Kang ‘179 and Kang ‘585 does disclose that the intaglio-pattern groove having a width that is ≥2.5mm and less than 5.0mm, and a depth of more than 1.0mm and less than 8.0mm.  
Gregoire discloses a cosmetic pad/impregnation member with a plurality of deposition grooves (4) formed on the surface thereof (refer to Figure 2) with a depth (d; 

    PNG
    media_image1.png
    66
    451
    media_image1.png
    Greyscale

The claimed phrase “formed as the surface of the impregnation member is burned by a laser” is being treated as a product by process limitation; that is the grooves of the intaglio pattern are formed/burned/cut by a laser. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, i.e. the resulting grooves the make up the intaglio pattern. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claims 4 and 10, the combination of Kang ‘179, Kang ‘585, and Gregoire discloses the cosmetic container of claims 2 and 3, as applied above.  Per the modification addressed in claims 2 and 3 above, the specific structure of the cosmetic container of Kang ‘585 was incorporated into the cosmetic container of Kang ‘179, wherein Kang ‘585’s cosmetic container further comprises a fixing member (50) coupled to an upper end of the inner container (30) to prevent the impregnation member (40) from deviating out of the inner container (30) (refer to Paragraph [0050]).
Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US2018/0318179) in view of Kang (US2016/0157585) and Nishizawa et al. (US2016/0051452).
Regarding claims 2-3, and 11-12 Kang ‘179 teaches a cosmetic container (refer to Paragraphs [0031-0032]) including an impregnation member (refer to Abstract and Figures 1-2), having a surface on which an intaglio-pattern groove is provided in the form of a pattern, and formed in form of lines, or in a form of a lattice pattern (refer to Figure 2, which shows different patterns formed on a surface of the impregnation member (refer to Figure 2, which shows different patterns formed on a surface of the impregnation member), wherein the impregnated cosmetic (such as the impregnated cosmetic depicted in Figures 1-2) is of an open cell structure (refer to Paragraphs [0016-0017, 0034]) as a preferable porous structure with open cell as to be impregnated with a cosmetic composition (refer to Paragraphs [0016-0017]), wherein the surface impregnation member has recessed depression within the surface as an intaglio pattern groove with the intaglio-pattern groove maintaining an open cell structure (refer to Paragraph [0019]) describing the surface of the impregnation member possessing a compressed part; see also para. [0024] describing a grooved pattern or recesses on the surface of the heated roll or press to allow carving of various patterned grooves on the surface of the impregnation member; see also FIG. 2 depicting various patterns for the compressed part; see also paras. [0038, 0042-0050] describing the compressed groove  of the impregnation member varying in density, cell diameter, and average cell number but not physically changed the open cell structure of the impregnation member) in order to provide a consistent discharge amount of the cosmetic product and have a consistent dispersion of cosmetic throughout the life of the device (see paras. [0019, 0015, 0036]).
Kang ‘179 does not disclose the specific structure of the container and therefore does not disclose the container comprising an outer container lid coupled to the one 
Kang ‘585 discloses a cosmetic container including an impregnation member, the cosmetic container comprising an outer container (10) having an upper portion that is open (see FIG. 4); an outer container lid (20) coupled to one side of the outer container (10; see also FIG. 4 depicting coupling of outer container lid 20 to outer container 10); an inner container (30) mounted inside the outer container (10; see also FIG. 8 depicting inner container 30 being disposed inside an interior of the outer container 10); an impregnation member (40) mounted in the inner container (30) and impregnated with cosmetic material (see paras. [0049-0050]); and an inner container lid (60) hinged with one side of the inner container (30; see also hinge connection between elements 69, 33 and pin 34) to be opened or closed (the pivoting hinged connection at pin 34 and parts 34 and 69 allow for a pivoted opening of lid 60 from inner container 30 in order to access impregnated material 40).  Refer additionally to Figures 4 and 8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘179 to comprise a cosmetic container, as claimed, as taught by Kang ‘585, since such a modification provides the advantage of 
Nishizawa teaches a cosmetic impregnation member (12) may be provided with an intaglio-pattern groove (23) for the benefit of imparting cushioning properties to the impregnation member (refer to Paragraph [0056]); the grooves have a width between 2.0mm and 6.0mm and a depth between 0.2mm to 1.2mm, which is within the claimed range; additionally, the grooves have a cross-section of an inverted triangle shape (refer to annotated Figure 3, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impregnation member of Kang such that the width and depth of the intaglio-pattern groove is within the claimed range, and that the cross-section of the intaglio-pattern groove is in an inverted triangle shape, since Nishizawa demonstrates that inverted triangle shape cross-sections and such values are well-known in the art and since such dimensions provide a means for retaining a cosmetic product to be released therefrom. 

    PNG
    media_image2.png
    301
    458
    media_image2.png
    Greyscale

The claimed phrase “formed as the surface of the impregnation member is burned by a laser” is being treated as a product by process limitation; that is the grooves of the intaglio pattern are formed/burned/cut by a laser. As set forth in MPEP 
Regarding claims 4 and 10, the combination of Kang ‘179, Kang ‘585, and Nishizawa discloses the cosmetic container of claims 2 and 3, as applied above.  Per the modification addressed in claims 2 and 3 above, the specific structure of the cosmetic container of Kang ‘585 was incorporated into the cosmetic container of Kang ‘179, wherein Kang ‘585’s cosmetic container further comprises a fixing member (50) coupled to an upper end of the inner container (30) to prevent the impregnation member (40) from deviating out of the inner container (30) (refer to Paragraph [0050]).
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
Argument #1:
The combination of Kang ‘585 and Kang ‘179 teachings cannot render obvious the feature of an open cell structure because Kang ‘179 teaches a compressed part formed on the upper surface thereof when the upper surface is melted by a heated plate.  It is inevitable that this melted surface is transformed more into a closed cell structure, as disclosed by the smaller pore size of the compressed part.  The temperatures used by Kang ‘179 requires the surface to be burned using temperatures in excess of 250⁰C, wherein these temperatures are known to cause “extensive thermal damage”.
Response #1:
Kang ‘179 explicitly teaches an open cell structure – “the impregnation material preferably has an open cell structure, more preferably is porous foam including pores having an open cell structure” (refer to Paragraph [0017]).  Paragraph [0040] recites that the compressed sponge portion has a cell diameter of 1.44 times smaller than that of the uncompressed impregnation material, i.e. the compressed region still maintains an open cell; while the diameter of the open cells may be smaller than that of the uncompressed cells, the cells are still present and still have a positive diameter, thereby providing an open cell.  Even if the cells are smaller pores, if the cells aren’t open, they would not be able to retain and release a cosmetic and would therefore not be able to operate as intended.  
Argument #2:
Neither Gregoire nor Nishizawa teach an inverted triangular shape as recited by the claims.  
Response #2:
Both Gregoire and Nishizawa disclose an inverted triangular shaped cross-section as illustrated in the annotated cross-sections below.
Gregoire:

    PNG
    media_image1.png
    66
    451
    media_image1.png
    Greyscale

Nishizawa:

    PNG
    media_image3.png
    245
    373
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772  




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799